To compel respondent to spread certain drain taxes upon the assessment roll of his township.
Granted October 10, 1890.
Held, that the township is liable to the county for drain taxes assessed under the township drain law (Act No. 39, Laws of 1869) and charged back to the county by the auditor-general on their being declared void by the court, where it has had the benefit, not only of the credit for such taxes on its settlement with the ■county, but of the money which.it has disbursed, and the township is also liable for the interest legally chargeable to the county on said taxes.